DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 9, 12, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 9, and 13-16 of U.S. Patent No. 10,436,111. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application’s claims are encompassed by the limitations set forth in the ‘111 patent claims, where the structures defined by the claim limitations are similar in name and structure, as well as function.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rpost” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Currently the figures do not appear to show any post that has “r” shape and therefore with no disclosure in the specification to what in “rpost” is, such should be shown in the drawings at least. If this is merely a typographical error, then this objection will be rendered moot upon amending the claim language to correct the typographical error, and the objection to the drawings would be dropped at that time.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 3, the recitation of an “rpost” is considered indefinite or the scope of the claim cannot be determined as to what an actual “rpost” is, especially when such is not defined in the specification or found in the drawings with regards to what would make a post an “rpost” which renders the claim indefinite. At this time, for speedy prosecution, the limitation will be considered as a typographical error where the word should just be “post” and not any structurally shaped post per se. Claims 4 and 7 are 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 11-12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hochman (4503880).  The reference to Hochman discloses the recited foreign material exclusion device (title and abstract set forth a lockout apparatus which is a plug to stop flow, which would not only be capable of stopping flow but also stop foreign material from entering the tube thereby making such a foreign material exclusion device; such is also merely intended use where the plug is capable of being a foreign material exclusion device by blocking material as well as flow), comprising 
a resilient body (20; figs 2,4; col 4, lines 34-64), wherein the body is adapted to seal a first side of a cavity in a construction or system (pipe 14 has an interior cavity and is a construction) from a second side of the cavity, the body comprising one or more of a resilient and elastic material (in the above 
a post (23, figs 2,4) extending through the body between the first end and the second end (fig 2 shows 23 extending through 20 from a first end to a second end for example from washer 22 to washer 21 which are located at first and second ends of the body 20), 
a base (24 in figs 2,4) connected to the first end of the post (which can be located at the end of the post near washer 22) and having a flange for preventing the body from being removed from the first end of the post (the base is seen to be semi-circular in shape and extends outward from the center in a rounded flange like manner thereby making such a flange, and it is intended to not permit the washer 22 or body 20 to be removed; such can at least be seen in figs 2 and 4 which show the flange part of the base is larger than the holes through the body 20 and washer 22 which would prevent such removal) and 
a cap (23a,23b in figs 2 and 4) locked to a second end of the post by a locking mechanism (the caps are each internally threaded to mate with threads on the post where such threads form the locking mechanism), the cap having an internal cavity (seen in fig 4 as phantom threads inside of the rounded cap having a smooth outer surface) in which the second end of the post is located (in fig 2 the second end of the post near washer 21 goes through the cap 23a; and once assembled in figure 4, the threaded end of the post which is the second end of the post would thread into the threaded cavity of the cap 23b), wherein the locking mechanism includes a cap locking segment (the internal threads in the caps internal cavities) in the internal cavity of the cap that mates with a post locking segment portion (the threaded portion of the second end of the post) of the post and prevents the post from being 
With respect to claim 2, the cap locking segment comprises one or more projections, one or more recesses, or a combination thereof, and wherein the post locking segment comprises one or more projections, one or more recesses, or a combination thereof (the threads on both the cap and post have both projections formed by the threads and recesses formed by the trough between threads).  
With respect to claim 3, the cap locking segment comprises a projection which extends into a post locking segment in the form of a recess on the post for locking the cap to the post (the cap has threads which are projections that extend into troughs between the threads on the post which act as a recess where the interlocking of the threads in the threaded connection lock the cap to the post).  
With respect to claim 5, an X-ray visible material is fully encased in the cap for allowing the device to be visible to X-rays (the entire device is described as being made from hardened steel or hardened metal parts with the exception of the rubber portion of the plug; see col 2, lines 34-63; col 5, lines 4-12; and since metal is known to be an x-ray visible material, the cap being formed entirely of metal would mean the internal metal is encased by the metal formed on the outer surface of the cap; this meets the claim language which does not set forth or require the cap be made of different materials). 
With respect to claim 6,  the X-ray visible material is one or more of a metal stamping, metal washer or a metal nut having an aperture through which a projection present in the internal cavity of the cap extends at least part of the way therethrough (as clearly seen in figure 4, cap 23b and figure 2, cap 23a are formed as metal nuts as described above, they are seen to have threaded apertures through which the internal cavity of the cap extends at least partially through).

	With respect to claim 8, the cap includes an aperture that extends completely through the cap from a first side to a second side thereof (the embodiment shown in figure 2 has a cap 23a that has an aperture there through to permit post 23 two pass through the cap from a first side to a second side formed by the top side and bottom side of the cap). 
	With respect to claim 11, one or more of the base and cap include a planar surface that can be marked with indicia (figures 2 and 4 show at least a planar surface formed on the cap on either a top, bottom, or both of the cap as flat surfaces, and at least the surface of the base that faces the resilient body 20 is also flat, and since these flat planar surfaces of the cap and base are in fact planar they can be marked with indicia; noting the claim language does not actually require indicia only that such “can be” marked with indicia which planar surfaces such as the flat surfaces described above would be capable of being so marked if such were optionally desired, thereby meeting the current claim language). 
	With respect to claim 12, the cap has a bottom with an aperture, wherein the post extends into the bottom of the cap through the aperture (this can be clearly seen in  figure 2, and figure 4 suggests 
	With respect to claim 15, the base and the post are integrally formed as a one-piece construction (figures 2 and 4 show that post 23 and base 24 are formed as a single bolt structure which clearly is formed as a one piece construction).

Claim(s) 1-3, 8, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowan (2310351).  The reference to Bowan discloses the recited foreign material exclusion device (title and pg 1, left column lines 1-5 set forth a stopper apparatus which is a plug to stop flow, which would not only be capable of stopping flow but also stop foreign material from entering the tube thereby making such a foreign material exclusion device; such is also merely intended use where the plug is capable of being a foreign material exclusion device by blocking material as well as flow), comprising 
a resilient body (27; fig 1; col 4, pg 1, right column lines 22-46), wherein the body is adapted to seal a first side of a cavity in a construction or system (pipe 11 in fig 1 has an interior cavity and is a construction) from a second side of the cavity, the body comprising one or more of a resilient and elastic material (in the above description of resilient body 27 such is described as being made from rubber which is a resilient and elastic material that can expand and compress; right column lines 22-46) that can be compressed to fit into the cavity and then be re-expanded to self-support the device within the cavity, the body having a length between a first end and a second end and a width (fig 1 shows 27 has length between first and second ends and a width), 
a post (30, fig 1) extending through the body between the first end and the second end (fig 1 shows 30 extending through 27 from a first end to a second end for example from washer 28 to washer 29 which are located at first and second ends of the body 27), 

a cap (18,19 in fig 1) locked to a second end of the post by a locking mechanism (the cap traps the post inside of the cap portion 19 with the post passing through the end but portion 32 of the post not being able to pass through the end wall of cap portion 19, where such forms the locking mechanism), the cap having an internal cavity (seen in fig 1 inside of the cap just right of where reference number 24 points) in which the second end 32 of the post 30 is located (in fig 1 the second end of the post near 32 goes through the cap 19; and once assembled in figure 1, the end 32 of the post which is the second end of the post would enter into the threaded cavity of the cap 19,24), wherein the locking mechanism includes a cap locking segment (the flange portion forming the bottom of the cap 19,24 near area 26 in figure 1 forms the cap locking segment) in the internal cavity of the cap that mates with a post locking segment portion (the head 32 of the post 30 forms the second end of the post which is the post locking segment portion) of the post and prevents the post from being withdrawn from the cap (the head 32 is seen to be large than the hole through the end of the cap 19 and thereby would prevent withdrawal), and wherein the body is captured between the base and the cap (fig 1 shows this).  
With respect to claim 2, the cap locking segment comprises one or more projections, one or more recesses, or a combination thereof, and wherein the post locking segment comprises one or more projections, one or more recesses, or a combination thereof (the inward flange like wall of the end of the cap 19 would be at least one projection forming the cap locking segment, and the widened flange like end 32 of post 30 would be at least one projection forming the post locking segment).  

	With respect to claim 8, the cap includes an aperture that extends completely through the cap from a first side to a second side thereof (figure 1 shows cap 19 through wall 24 has an aperture completely through the cap from the left side to the right side and contains a screw 25 through the aperture from side to side of the cap 19). 
	With respect to claim 10, the cap comprises at least two pieces that lock together, with the second end of the post there between, in order to lock the cap to the post (see fig 1, which shows the cap has two pieces 18 and 19, where 18 fits into the end of 19 near 23 to lock together by screw 25 which locks the cap to the post 30 by the second end 32 of the post trapped between the pieces 18 and 19 which locks the second post end in place).
	With respect to claim 11, one or more of the base and cap include a planar surface that can be marked with indicia (figure 1 shows at least a planar surface formed on the cap on either a top, bottom, or both of the cap 18 as flat surfaces, and at least the surface of the base of 19 that faces the resilient body 27 is also flat, and since these flat planar surfaces of the cap and base are in fact planar they can be marked with indicia; noting the claim language does not actually require indicia only that such “can be” marked with indicia which planar surfaces such as the flat surfaces described above would be capable of being so marked if such were optionally desired, thereby meeting the current claim language). 
	With respect to claim 12, the cap 19 has a bottom with an aperture, wherein the post extends into the bottom of the cap through the aperture (this can be clearly seen in  figure 1, where the aperture .
	
Claim(s) 1-3, 7-12, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nolfi (2014/0261831).  The reference to Nolfi discloses the recited foreign material exclusion device (title and abstract), comprising 
a resilient body (20; fig 1 [0028]), wherein the body is adapted to seal a first side of a cavity in a construction or system ([0027]) from a second side of the cavity, the body comprising one or more of a resilient and elastic material ([0035] discusses this) that can be compressed to fit into the cavity and then be re-expanded to self-support the device within the cavity, the body having a length between a first end and a second end and a width (figs 1 shows 20 has length between first and second ends and a width), 
a post (42, fig 1) extending through the body between the first end and the second end (fig 1 shows 42 extending through 20 from a first end to a second end for example from 30 to the bottom of 20 near structure 60 which are located at first and second ends of the body 20), 
a base (near 43 in fig 1) connected to the first end of the post (which can be located at the end of the post 42 near the dashed circle bottom) and having a flange for preventing the body from being removed from the first end of the post (the base is seen to have a flat portion crossing between left and right posts 42 extending between them thereby forming a flange like structure between the two posts which is larger than the hole through 20; such can at least be seen in fig1 which shows the flange part of the base is larger than the hole through the body 20 which would prevent removal) and 
a cap (60 in fig 1) locked to a second end of the post by a locking mechanism (the cap 60 is formed of two parts that sandwich the ends of the post 42 and via holes through the post ends of 42 and pins 68 on cap half 62 that pass through the holes in the post ends and the second part of the cap 
With respect to claim 2, the cap locking segment comprises one or more projections, one or more recesses, or a combination thereof, and wherein the post locking segment comprises one or more projections, one or more recesses, or a combination thereof (the projections 68 on one cap and recesses 70 on the other cap half form the cap locking segment, and the holes or recesses 48 in the post ends 42 are the post locking segments).  
With respect to claim 3, the cap locking segment comprises a projection which extends into a post locking segment in the form of a recess on the post for locking the cap to the post (the cap has projections 68 in fig 5 that extend into a recess 48 in the post locking segment to lock the cap to the post).
	With respect to claim 7, the cap has an internal stop in contact with a tip of the second end of the post that prevents the post from being further extended into the cap (in figure 5, it is shown that the cap half 64 in white that a portion extends below the ends of the posts 42 and acts as a stop; this can also be seen in fig 4B that shows the stop near the bottom just above the B which would function to prevent the post from being further extended into the cap, this would be a natural function of the structure).

	With respect to claim 9, two of the posts are present, wherein the posts are spaced apart from each other (seen in figure 1 two posts 42 are present and are space from each other at least in the area near reference numbers 40,49).  
	With respect to claim 10, the cap comprises at least two pieces that lock together, with the second end of the post therebetween, in order to lock the cap to the post (this is seen in figure 5, piece 62 and second piece 64 of the cap are locked together by projections 68 on 62 and recesses 70 on 64,  where the projections 68 also pass through holes 48 in the posts 42; [0053]).
	With respect to claim 11, one or more of the base and cap include a planar surface that can be marked with indicia (the cap at least is seen in the figures above to have flat surfaces and as per [0066] can be utilized to include indicia). 
	With respect to claim 12, the cap has a bottom with an aperture, wherein the post extends into the bottom of the cap through the aperture (this can be clearly seen in  figure 5 where the aperture is in the portion opposite to the fig number 5 where flanges 62 and 65 of each cap are formed in fig 5 the posts 42 are shown passing through this aperture at an end which can be considered the bottom depending on perspective).
	With respect to claim 15, the base and the post are integrally formed as a one-piece construction (figure 1 shows that 43 of the base and 42 of the posts are formed of one piece structure).
	With respect to claim 16, the body comprises one or more of a polymer foam and a rubber foam (see [0043] which discusses using polymer or rubber foam).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hochman.  The reference to Hochman discloses all of the recited structure with the exception of forming the second end of the post as rounded to aid in insertion through the body (although the intended use of a rounded end for insertion is merely intended use).  It is considered old and well known in the art to form the ends of posts with rounded ends to allow for easier insertion through openings of other bodies, and further such is merely a choice of mechanical design to form the ends of the posts of any shape including flatter or rounded shapes as desired for aesthetic purposes. It would have been obvious to one skilled in the art to .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolfi.  The reference to Nolfi discloses all of the recited structure with the exception of forming the second end of the post as rounded to aid in insertion through the body (although the intended use of a rounded end for insertion is merely intended use).  It is considered old and well known in the art to form the ends of posts with rounded ends to allow for easier insertion through openings of other bodies, and further such is merely a choice of mechanical design to form the ends of the posts of any shape including flatter or rounded shapes as desired for aesthetic purposes. It would have been obvious to one skilled in the art to modify the post ends in the reference to be rounded as such is old and well known in the art to be used to permit easier insertion of the post into an opening of another body, and further such is an obvious choice of mechanical design to change the shape from flatter to rounded to provide a smoother more aesthetic and to the post.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolfi '831 in view of Nolfi (7533698).  The reference to Nolfi ‘831 discusses all of the recited structure with the exception of the posts passing into the cap at a non-parallel angle with respect to the longitudinal axis of the device, of a specific angle.  The Nolfi ‘698 reference shows in figure 4 a pair of posts 40 passing through a body 20 into a cap 30  where the posts enter at a non-parallel angle with respect to the longitudinal axis of the device.  It would have been obvious to one skilled in the art to modify the ends of the posts in 8312 extend into the cap and a nonparallel angle measured with respect to the longitudinal axis of the device as suggested by the 698 reference were such is an alternate manner for the posts to .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hockman in view of Nolfi 831.  The reference to Hockman fails to disclose using a foam form of rubber for the body.  It would have been obvious to one skilled in the art to modify the body made of rubber in Hockman by using a foamed version of rubber as suggested by Nolfi 831 where such is an alternative form of rubber capable of use in this type of plug structure and would be more flexible than rubber alone thereby creating a better seal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Maisch, Wilger, and Cooper disclosing disclosing state-of-the-art plugs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        




JFH